DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner proposes: OLED WITH AUXILIARY CHARGE LAYER OVER UNEVEN SURFACE

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the matrix of pixel driving circuit, pixel selection means, data writing and reset means and plurality of power supply lines must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites that “the first-type carrier auxiliary layer is a hole transport layer and the second-type carrier auxiliary layer is an electron transport layer; … and the first-type carrier auxiliary layer and the second-type carrier auxiliary layer further comprise carrier injection auxiliary layer and carrier transport auxiliary layer.” Claim 13 has the same recitation. The term “carrier transport auxiliary layer” is not defined or described in the specification. Based on the examiner’s reading of the specification, it appears that this refers to the hole and electron transport layers. Thus it appears that the first and second auxiliary layers are recited twice as comprising the hole and electron transport layers, but each claim limitation is presumed to recite something additional to the other steps. If these do in fact require different things, it is not clear what they are. The applicant is required to make the claims clearer on this point.
For present purposes, the examiner will assume that these both require the (same) hole and electron transport layers.
The remaining claims are rejected based on their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over You, US 2018/0342563, in view of Wang, US 2021/0065625.
Claim 1: You discloses
a substrate (10) comprising a matrix of pixel driving circuit, pixel selection means, data writing and reset means and a plurality of power supply lines; 
“those skilled in the art should understand that, the above-mentioned substrate 10 refers to a structure comprising a base substrate and a transistor array layer that is disposed on the base substrate, is used to control each of the OLED devices and is constituted by a plurality of transistors arranged in an array.” [0044].
a first electrode layer (31) comprising a plurality of pixelated first electrodes and disposed on a surface of the substrate; 
“a first electrode 31 corresponding to each of the light-emitting regions is formed on the substrate 10” [0074].
an organic multilayer (40) comprising a first-type carrier auxiliary layer, a light-emitting layer and a second-type carrier auxiliary layer ([0046]) and disposed on a surface of the first electrode layer (FIG. 1); 
a second electrode (32) layer disposed on a surface of the organic multilayer; 
a plurality of OLED lighting elements (21) arranged in a matrix on the substrate ([0057]), each of the plurality of OLED lighting elements comprising a portion of the organic multilayer sandwiched by the pixelated first electrodes and the second electrode layer (FIG. 1); 
and an uneven surface structure (22 and/or 23) disposed underneath the first-type carrier auxiliary layer between adjacent OLED lighting elements (FIGS. 1 and 2); 
wherein the first-type carrier auxiliary layer is a hole transport layer and the second-type carrier auxiliary layer is an electron transport layer; or the first-type carrier auxiliary layer is an electron transport layer and the second-type carrier auxiliary layer is a hole transport layer ([0046]); 
and the first-type carrier auxiliary layer and the second-type carrier auxiliary layer further comprise carrier injection auxiliary layer and carrier transport auxiliary layer ([0046]).

    PNG
    media_image1.png
    303
    571
    media_image1.png
    Greyscale

You does not disclose all the details of the circuit in the substrate, but the claimed structures were well-known in the art. See Wang, FIG. 3A, [0360], which discloses a matrix (3B) of pixel driving circuit (10), pixel selection means (15), data writing (12) and reset (17) means and a plurality of power supply lines (13 and 14).  It would have been obvious to have had such a structure in the pixels of You as circuit structures for ordinary circuit operation. 
Claims 2 and 3: You does not disclose the relationship between the thickness of the claimed layers and the dimensions of the surface roughness. However, changes in dimensions are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV). 
Claim 6: You discloses
a pixel definition layer (20) with an opening structure (21); 
wherein the pixel definition layer is disposed between the first-type carrier auxiliary layer and the first electrode layer, and the opening structure exposes part of the first electrode (FIG. 1); 
wherein the uneven surface structure is disposed between the pixel definition layer and the first-type carrier auxiliary layer (40) (FIG. 1).
Claim 7: a vertical projection of the uneven surface structure or the vertical projection of the porous structure on the substrate is located within a vertical projection of the pixel definition layer on the substrate (FIG. 1).
Claim 9: the uneven surface structure or the porous structure is made of an insulating material ([0065]).
Claim 10: You discloses
providing a substrate (10) which comprises a matrix of pixel driving circuit, pixel selection means, data writing and reset means and a plurality of power supply lines; 
forming a first electrode layer (31) on the substrate; 
wherein the first electrode layer comprises a plurality of pixelated first electrodes; “a first electrode 31 corresponding to each of the light-emitting regions is formed on the substrate 10” [0074].
forming an uneven surface structure (22 and/or 23); 
forming a first-type carrier auxiliary layer (“hole injection layer, a hole transportation layer,” [0046]) on the pixelated first electrodes and the uneven surface structure or the porous structure (layer 40, FIG. 1); 
forming a light-emitting layer ([0046]) on the first-type carrier auxiliary layer; 
forming a second-type carrier auxiliary layer (“an electron transportation layer, an electron injection layer”) on the light-emitting layer; 
and forming a second electrode layer (32) on the second-type carrier auxiliary layer; 
wherein the first-type carrier auxiliary layer is a hole transport layer, and the second-type carrier auxiliary layer is an electron transport layer; or the first-type carrier auxiliary layer is an electron transport layer, and the second-type carrier auxiliary layer is a hole transport layer ([0046]); 
and the first-type carrier auxiliary layer and the second-type carrier auxiliary layer further comprise carrier injection auxiliary layer and carrier transport auxiliary layer ([0046]).
You does not disclose all the details of the circuit in the substrate, but the claimed structures were well-known in the art. See Wang, FIG. 3A, [0360], which discloses a matrix (3B) of pixel driving circuit (10), pixel selection means (15), data writing (12) and reset (17) means and a plurality of power supply lines (13 and 14).  It would have been obvious to have had such a structure in the pixels of You as circuit structures for ordinary circuit operation. 
Claim 12: forming the uneven surface structure or the porous structure comprises: forming a pixel definition layer ([0072]); and forming the uneven surface structure or the porous structure on the pixel definition layer ([0072]-[0073]); and forming a plurality of opening structures on the pixel definition layer (FIG. 1); wherein each of the plurality of opening structures exposes at least part of the first electrode (FIG. 1).
Claim 13: You discloses: before forming the uneven surface structure or the porous structure, further comprising: forming a pixel definition layer ([0072]); wherein forming the uneven surface structure or the porous structure comprises: 
forming the uneven surface structure or the porous structure on the pixel definition layer; wherein the uneven surface structure or the porous structure is formed by using a wet etching process and/or a dry etching process; 
[0073] discloses an etch; all etches are either dry or wet etches.
and a plurality of opening structures is formed; each of the plurality of opening structures exposes at least part of the first electrode (Step S02, [0072]-[0073]).

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, US 2022/0005893, in view of Wang, US 2021/0065625.
Claim 1: Liu discloses
a substrate (101) comprising a matrix of pixel driving circuit, pixel selection means, data writing and reset means and a plurality of power supply lines; 
a first electrode layer (103) comprising a plurality of pixelated first electrodes and disposed on a surface of the substrate; 
an organic multilayer (11) comprising a first-type carrier auxiliary layer (111, 112), a light-emitting layer (113) and a second-type carrier auxiliary layer (114) and disposed on a surface of the first electrode layer (FIG. 1); 
a second electrode (115) layer disposed on a surface of the organic multilayer; 
a plurality of OLED lighting elements (22, 23, 24) arranged in a matrix on the substrate (FIG. 3), each of the plurality of OLED lighting elements comprising a portion of the organic multilayer sandwiched by the pixelated first electrodes and the second electrode layer (FIG. 1); 
and an uneven surface structure (1041) disposed underneath the first-type carrier auxiliary layer between adjacent OLED lighting elements (FIGS. 1 and 2); 
wherein the first-type carrier auxiliary layer is a hole transport layer (112) and the second-type carrier auxiliary layer (114) is an electron transport layer ([0026]); or the first-type carrier auxiliary layer is an electron transport layer and the second-type carrier auxiliary layer is a hole transport layer; 
and the first-type carrier auxiliary layer and the second-type carrier auxiliary layer further comprise carrier injection auxiliary layer and carrier transport auxiliary layer ([0026]).

    PNG
    media_image2.png
    371
    764
    media_image2.png
    Greyscale

Liu does not disclose all the details of the circuit in the substrate, but the claimed structures were well-known in the art. See Wang, FIG. 3A, [0360], which discloses a matrix (3B) of pixel driving circuit (10), pixel selection means (15), data writing (12) and reset (17) means and a plurality of power supply lines (13 and 14).  It would have been obvious to have had such a structure in the pixels of Liu as circuit structures for ordinary circuit operation. 
FIG. 5: vertical projections of uneven surface structures on the substrate are in a grid shape (FIGS. 3 and 4).

Claims 1-3, 5-7, 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dozen, US 2014/0175469, in view of Wang, US 2021/0065625.
Claim 1: Dozen discloses
a substrate (410) comprising a matrix of pixel driving circuit, pixel selection means, data writing and reset means and a plurality of power supply lines; 
a first electrode layer (421G) comprising a plurality of pixelated first electrodes and disposed on a surface of the substrate; 
an organic multilayer (423, FIG. 2C; 1101, FIG. 6B) comprising a first-type carrier auxiliary layer (1113, 1114, [0112]), a light-emitting layer (1115) and a second-type carrier auxiliary layer (1116, 1117) and disposed on a surface of the first electrode layer (FIG. 1); 
note that the embodiment of FIG. 2C describes light emitting units 423a and 423b, but does not illustrate the detailed structure of those units. FIG. 6B illustrates all the structure that can be in the light emitting unit.
a second electrode (422, FIG. 2C; 1102, FIG. 6B) layer disposed on a surface of the organic multilayer; 
a plurality of OLED lighting elements (402) arranged in a matrix on the substrate (FIG. 2A), each of the plurality of OLED lighting elements comprising a portion of the organic multilayer sandwiched by the pixelated first electrodes and the second electrode layer (FIG. 2B); 
and an uneven surface structure (418d, 418e) disposed underneath the first-type carrier auxiliary layer between adjacent OLED lighting elements (FIG. 2C); 
wherein the first-type carrier auxiliary layer is a hole transport layer and the second-type carrier auxiliary layer is an electron transport layer; or the first-type carrier auxiliary layer is an electron transport layer and the second-type carrier auxiliary layer is a hole transport layer ([0112]); 
and the first-type carrier auxiliary layer and the second-type carrier auxiliary layer further comprise carrier injection auxiliary layer and carrier transport auxiliary layer ([0112]).

    PNG
    media_image3.png
    436
    594
    media_image3.png
    Greyscale

Dozen does not disclose all the details of the circuit in the substrate, but the claimed structures were well-known in the art. See Wang, FIG. 3A, [0360], which discloses a matrix (3B) of pixel driving circuit (10), pixel selection means (15), data writing (12) and reset (17) means and a plurality of power supply lines (13 and 14).  It would have been obvious to have had such a structure in the pixels of Dozen as circuit structures for ordinary circuit operation. 
Claim 2: Dozen FIG. 2C discloses a surface roughness of the uneven surface structure is characterized by an average amplitude AR (the height difference from trough 418d to peak 418e) in a direction perpendicular to the substrate wherein the average amplitude AR and an average cycle length GR satisfy that 0.2D < AR < 5D, wherein D denotes a total thickness of the first-type carrier auxiliary layer, the light-emitting layer, the second-type carrier auxiliary layer, and the second electrode layer.
See FIG. 2C, which discloses that two sets of such layers (423a and 423b) are a little thinner than the amplitude, while with the top electrode it is a little thicker. Thus taking into account only one set of layers, as the definition of D requires (the thicker one, if they are not they same thickness) would yield a relationship of 0.5 AR < D < AR, within the claimed range. Alternatively, changes in dimension are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV).
Dozen does not disclose the average cycle length. However, changes in dimension are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV).
Claim 3: Dozen FIG. 2C, discloses that two sets of such layers (423a and 423b) are a little thinner than the amplitude, while with the top electrode it is a little thicker. Thus taking into account only one set of layers, as the definition of D requires (the thicker one, if they are not they same thickness) would yield a relationship of 0.5 AR < D < AR, within the claimed range. Alternatively, changes in dimension are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV).
Dozen does not disclose the average cycle length. However, changes in dimension are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV).
Claim 5: vertical projections of uneven surface structures on the substrate are in a grid shape (FIG. 3A).
Claim 6: Dozen discloses a pixel definition layer (418) with an opening structure (FIG. 2B); 
wherein the pixel definition layer is disposed between the first-type carrier auxiliary layer and the first electrode layer, and the opening structure exposes part of the first electrode (light emitting units 423; see details in FIG. 6B, [0112]); 
wherein the uneven surface structure (upper part of 418) is disposed between the pixel definition layer (lower part of 418) and the first-type carrier auxiliary layer (423).
Claim 7: a vertical projection of the uneven surface structure is located within a vertical projection of the pixel definition layer on the substrate (FIGS. 2A-2C).
Claim 9: the uneven surface structure is made of an insulating material ([0076]).
Claim 10: Dozen discloses
providing a substrate (410); 
forming a first electrode layer (421G) on the substrate; wherein the first electrode layer comprises a plurality of pixelated first electrodes (FIGS. 2A-2C); 
forming an uneven surface structure (418d and 418e); 
forming a first-type carrier auxiliary layer (1113, 1114, FIG. 6B) on the pixelated first electrodes and the uneven surface structure; 
note that the embodiment of FIG. 2C describes light emitting units 423a and 423b, but does not illustrate the detailed structure of those units. FIG. 6B illustrates all the structure that can be in the light emitting unit.
forming a light-emitting layer (1115) on the first-type carrier auxiliary layer; 
forming a second-type carrier (1116, 1117) auxiliary layer on the light-emitting layer; 
and forming a second electrode layer (FIG. 6B, 1102; FIG. 2C, 422) on the second-type carrier auxiliary layer; 
wherein the first-type carrier auxiliary layer is a hole transport layer, and the second-type carrier auxiliary layer is an electron transport layer; or the first-type carrier auxiliary layer is an electron transport layer, and the second-type carrier auxiliary layer is a hole transport layer ([0112]); 
and the first-type carrier auxiliary layer and the second-type carrier auxiliary layer further comprise carrier injection auxiliary layer and carrier transport auxiliary layer ([0112]).
Dozen does not disclose all the details of the circuit in the substrate, but the claimed structures were well-known in the art. See Wang, FIG. 3A, [0360], which discloses a matrix (3B) of pixel driving circuit (10), pixel selection means (15), data writing (12) and reset (17) means and a plurality of power supply lines (13 and 14).  It would have been obvious to have had such a structure in the pixels of Dozen as circuit structures for ordinary circuit operation. 
Claim 12: forming the uneven surface structure comprises: forming a pixel definition layer (418); and forming the uneven surface structure on the pixel definition layer; and forming a plurality of opening structures on the pixel definition layer (418d; “the method for providing the partition 418 with the first depression, there is a method in which the partition 418 is irradiated with plasma.” [0102]); wherein each of the plurality of opening structures exposes at least part of the first electrode (FIG. 2B). 
Claim 13: Dozen discloses forming a pixel definition layer (418); wherein forming the uneven surface structure comprises: forming the uneven surface structure on the pixel definition layer; wherein the uneven surface structure is formed by using a wet etching process and/or a dry etching process (“irradiated with a plasma” [0102]); and a plurality of opening structures is formed; each of the plurality of opening structures exposes at least part of the first electrode (FIG. 2C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897